Citation Nr: 1132466	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  10-30 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Service connection for a lower back condition, right shoulder condition, pseudofolliculitis barbae, right foot condition, and hernia was denied therein.

In September 2009, the Veteran submitted a notice of disagreement with respect to the denial of service connection for each of these conditions except hernia.  A statement of the case (SOC) upholding the denial for each contested condition was issued in June 2010.  The Veteran submitted a substantive appeal on a VA Form 9 perfecting his appeal only as to the lower back condition later that same month.  The currently appeal therefore consists only of this issue.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (holding, pursuant to 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), that filing a notice of disagreement initiates appellate review which is completed when a substantive appeal is filed following issuance of a SOC).  

The Board has recharacterized the issue of entitlement to service connection for a lower back condition to one of entitlement to service connection for a thoracolumbar spine disorder.  Such recharacterization, which to the Veteran's benefit is more encompassing, is based on the evidence of record.

A Travel Board hearing was convened before the undersigned Veterans Law Judge in July 2011.  The transcript of this hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim unfortunately must be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.

Records

VA has a duty to assist the Veteran in substantiating his claim.  This duty includes making reasonable efforts to help procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  Reasonable efforts to help obtain records that are in Federal custody consist of making as many requests as are necessary to obtain them.  38 U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(2) (2010).  Such request may cease, however, if it is determined that they do not exist or that further requests to obtain them would be futile.  Id.  The Veteran shall be notified if this circumstance arises.  38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(e)(1) (2010).

At the July 2011 Travel Board hearing, the Veteran testified that he had applied for Social Security benefits but thus far had not received such benefits.

The Board infers from the above that the Veteran's application is still pending before the Social Security Administration (SSA).  It follows that the SSA may have treatment records regarding the Veteran and/or other records concerning his physical condition.  Unclear, however, is whether there is a reasonable possibility that any such existing records concern his back and therefore are relevant to the claim on appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Diorio v. Nicholson, 20 Vet. App. 193 (2006); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Clarification is needed in this regard.  If the Veteran indicates on remand that any SSA records which may exist might relate to his back, the statutory and regulatory provisions set forth above shall be followed to acquire them.

Medical Examination and Opinion

VA's duty to assist the Veteran in substantiating his claim also includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  A medical examination and/or medical opinion is necessary when there is:  (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A low threshold is established by the third requirement.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

Service treatment records document the following.  The Veteran reported in late February 1980 back pain for the previous 2.5 weeks following a motor vehicle accident (MVA) in which the car he was a passenger in hit a guard rail.  Localized mid back pain with no radiation was found upon physical assessment.  Range of motion was good with slight point tenderness to muscles in the mid back.  Muscle strain and muscle back spasm were assessed.  The Veteran was placed on a weeklong physical profile precluding heavy lifting of more than 20 pounds, prescribed pain medication, advised to use warm compresses and rest on a firm surface, and told to return for follow up in a week.  In early March 1980, he reported having taken the medication prescribed.  His range of motion was within normal limits upon physical assessment.  He additionally was able to touch his toes without pain, and his heel and toe walking were unimpaired.  An assessment of resolving back pain was made.  The Veteran was advised to continue taking the prescribed medication and to return as needed.  In May 1981, he indicating in a "Statement of Option" that he did not desire a separation examination.

VA treatment records reflect the following.  Numerous complaints of general back pain and pain specific to the low back have been made by the Veteran since September 2007.  He additionally has complained of associated problems with his right leg, particularly the right hip/groin.  On one occasion in January 2009, he remarked that the onset of his pain was the in-service MVA.  

Findings from physical assessment include evidence of pain shown in the face and by sweating, tenderness in the para lumbar area, decreased range of motion, minor right facet swelling, a positive straight leg raise test on the right, and moderately affected gait.  X-rays of the lumbosacral spine taken in July 2008 were negative with the exception of congenital anomaly.  X-rays of the lumbosacral spine taken in May 2009 showed loss of normal lumbar lordosis which may be due to spasm or positioning as well as anterosuperior degenerative spurring involving the T11, L2, L3, and L4 vertebral bodies.  Magnetic resonance imaging (MRI) performed in 2009 revealed mild spinal stenosis at L2/L3, moderate spinal stenosis and mild hypertrophy of the posterior elements at L3/L4, and mild right facet effusion at L5/S1.  May 2010 electromyography (EMG) found chronic denervation changes in all muscles studied extending from L4/L5 to S1 in the right lower extremity.  This was noted to be consistent with a chronic right lumbosacral polyradiculopathy or lumbosacral plexopathy.  Also noted was that a proximal sciatic neuropathy could explain much, though not all, of the Veteran's symptoms.  

Diagnoses of back pain, chronic pain in back, chronic lumbar pain, low back pain, low back lumbago, intermittent low back pain, chronic low back pain, low back pain with radiculopathy into the right hip, lumbar region spinal stenosis, mild-moderate spinal stenosis, and mild-moderate spinal lumbar stenosis were made based on the aforementioned findings and diagnostic tests.  

The Veteran testified at the July 2011 Travel Board hearing that he has experienced back pain ever since his in-service MVA.  

To date, VA has neither afforded the Veteran a medical examination nor solicited a medical opinion regarding the thoracolumbar area of the Veteran's back.  The Board finds that the provision of such a medical examination and opinion is required because each of the aforementioned requirements have been met.  Numerous current diagnoses related to the thoracolumbar spine are of record.  It is undisputed that the Veteran sustained an in-service back injury as the result of a MVA.  He is competent to report persistent back pain, a symptom observable to lay persons, ever since this MVA.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  He also appears, at first glance, to be credible in this regard.  As such, there is an indication that the Veteran's current back disability may be associated to his service through continuity of symptomatology.  The existence of this association has not been proven or disproven, however.  Accordingly, a remand is necessary to arrange for a VA medical examination complete with a medical opinion regarding service etiology.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran any request that he indicate the disability or disabilities which prompted his application for SSA benefits.  If he responds that his back was the reason or at least one reason for the application, request his complete SSA records (any determination(s) and the medical records on which such determination(s) were based) regarding him by following the mandates of 38 U.S.C.A. §§ 5103A(b)(2), (b)(3) (West 2002 & Supp. 2010) and 38 C.F.R. §§ 3.159(c)(2), (e)(1) (2010).  All action undertaken pursuant to this paragraph, and all responses received, shall be documented in the claims file.  All records obtained shall be associated with the claims file.

2.  Review the claims file and undertake any additional development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.

3.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any thoracolumbar spine disorder found to be present.  The claims file shall be made available to and reviewed by the examiner.  The examiner also shall obtain from the Veteran a full history of his past and present relevant symptomatology.  All assessments, tests, studies, and/or evaluations deemed necessary shall be performed.  For each thoracolumbar spine disorder diagnosed as a result, the examiner shall opine as to whether it is at least as likely as not that the disability:  (i) was incurred or aggravated during the Veteran's service or (ii) otherwise is related to his service.  A complete rationale with specific comment on the pertinent medical and lay evidence of record shall be provided for each diagnosis and etiology opinion made.  Each of the above actions shall be documented fully in an examination report.

4.  Finally, readjudicate the issue of entitlement to service connection for a low to mid back disability.  If the benefit sought on appeal is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



